Exhibit CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, 2004 2005 2006 2007 2008 Earnings Loss from Operations before Minority Interest and Income Taxes $ (3,698 ) $ (853 ) $ (1,157 ) $ (1,400 ) $ (2,550 ) Fixed Charges 1,676 1,825 1,884 1,858 1,910 Total Earnings $ (2,022 ) $ 972 $ 727 $ 458 $ (640 ) Fixed Charges Interest Expense $ 1,621 $ 1,764 $ 1,836 $ 1,821 $ 1,870 Amortization of Debt Costs 48 54 41 30 33 Interest Element of Rentals 7 7 7 7 7 Total Fixed Charges $ 1,676 $ 1,825 $ 1,884 $ 1,858 $ 1,910 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the years ended December 31, 2004, 2005, 2006, 2007, and 2008 were insufficient to cover fixed charges by $3.7 billion, $853 million, $1.2 billion, $1.4 billion, and $2.6 billion respectively.As a result of such deficiencies, the ratios are not presented above.
